FILED
                             NOT FOR PUBLICATION
                                                                               OCT 5 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


ELEODORO CARRILLO-CARRILLO,                      No.   18-70834
AKA Eliodoro Carrillo-Carrillo,
                                                 Agency No. A206-914-734
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted September 30, 2020**


Before: HAWKINS, GRABER, and BYBEE, Circuit Judges.

      Petitioner Eleodoro Carrillo-Carrillo, a native and citizen of Guatemala,

petitions for review of a decision of the Board of Immigration Appeals (BIA)

dismissing his applications for asylum, withholding of removal, and protection


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under the Convention Against Torture (CAT). We have jurisdiction pursuant to 8

U.S.C. § 1252. We may review only the grounds expressly relied upon by the

BIA. Budiono v. Lynch, 837 F.3d 1042, 1046 (9th Cir. 2016). “Where the BIA

issues its own decision but relies in part on the immigration judge’s reasoning, we

review both decisions.” Flores-Lopez v. Holder, 685 F.3d 857, 861 (9th Cir.

2012). We review the factual findings of the immigration judge (IJ) and BIA for

substantial evidence and all legal conclusions de novo. Villavicencio v. Sessions,

904 F.3d 658, 663–64 (9th Cir. 2018).

      1. Substantial evidence supports the BIA’s rejection of Petitioner’s claims

of future persecution based on past persecution as a “Guatemalan child[] in a

domestic relationship who [is] unable to leave.” The BIA did not err in finding

that the Department of Homeland Security sufficiently rebutted Petitioner’s fear of

persecution because Petitioner is no longer a child dependent on his abusive

step-grandmother and does not lack financial resources. See 8 C.F.R.

§§ 1208.13(b)(1)(i)(A), 1208.16(b)(1)(i)(A) (presumption of well-founded fear of

future persecution rebutted by showing of a “fundamental change in

circumstances”). Petitioner was nineteen years old at the time of his March 1,

2017, hearing before the IJ, and he had lived independently in Mexico for eighteen

months before entering the United States. Thus, the BIA’s determination that


                                          2
Petitioner lacked a well-founded fear of future abuse because he is now an adult

who can live independently is supported by the record.

      2. Substantial evidence supports the BIA’s determination that Petitioner

does not have a well-founded fear of future persecution based on his fear of gang

recruitment in Guatemala. Generalized fear of gang violence or criminal activity is

insufficient to establish a well-founded fear of persecution on account of a

protected ground. Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010); see also

Santos-Lemus v. Mukasey, 542 F.3d 738, 746–47 (9th Cir. 2008) (finding

petitioner had not established past persecution based on anti-gang political

opinions because he failed to present evidence that he was ideologically opposed

and evidence showed he was instead victimized for economic and personal

reasons), abrogated on other grounds by Henriquez-Rivas v. Holder, 707 F.3d

1081, 1093 (9th Cir. 2013). Petitioner did not testify that he had ever been

threatened or harmed by Guatemalan gang members, nor did he present evidence

indicating that he would be persecuted by the gangs.

      3. The BIA did not abuse its discretion in its ruling that Petitioner is not

entitled to a discretionary grant of humanitarian asylum. See Belayneh v. INS, 213

F.3d 488, 491 (9th Cir. 2000) (holding that we review a denial of humanitarian

asylum for abuse of discretion). Though Petitioner asserts that he is traumatized


                                          3
by his step-grandmother’s abuse, he did not present any evidence documenting his

own psychological trauma and submitted only generalized evidence regarding

child abuse and malnourishment. The BIA acknowledged Petitioner’s experience

but permissibly determined that he was no longer a child that would be subject to

further abuse and had not shown other compelling reasons for being unwilling to

return to Guatemala.

      4. Substantial evidence supports the BIA’s dismissal of Petitioner’s CAT

claim. Petitioner submitted only country conditions evidence, and the record does

not reflect an individualized risk of future torture with the consent or acquiescence

of the Guatemalan government. 8 C.F.R. §§ 1208.18(a)(1), 1208.16(c)(2). The

BIA’s determination that Petitioner failed to meet his burden of establishing likely

future torture with government acquiescence is supported by the record.

      The petition is DENIED.




                                          4